Case 2:19-cv-01311-WSS Document 1035 Filed 04/28/21 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

ALLISA D. GAY,
Plaintiff, Civil Action No. 2:19-cv-1311

V. Hon. William S. Stickman IV
A.O. SMITH CORPORATION, et ai.,

Defendants.

 

 

MEMORANDUM OPINION

WILLIAM S. STICKMAN IV, United States District Judge

Plaintiff Allisa D. Gay (‘Plaintiff’) sued Defendant Gardner Denver, Inc. (“Gardner”) and
various manufacturers and distributors on October 8, 2019 in the Court of Common Pleas of
Allegheny County, Pennsylvania and alleged that Decedent Carl E. Gay (“Decedent”) developed
mesothelioma from exposure to Defendant’s asbestos-containing products. On October 11, 2019,
Defendant General Electric Co. filed a Notice of Removal to the United States District Court for
the Western District of Pennsylvania under 28 U.S.C. § 1446. Before the Court is Defendant’s
Motion for Summary Judgment. (ECF No. 877). The Court must determine whether Plaintiff
properly identified Gardner’s product as a cause of Mr. Gay’s disease and, ultimately, death. For
the following reasons, Defendant’s Motion is granted.

I. Background

This case involves an alleged asbestos-related injury because of Mr. Gay’s employment in

the United States Navy from 1946 to 1958, the United States Air Force from 1958 to 1967, General

Electric Co. from 1967 to 1974, Stone and Webster from 1974 to 1989 and from his automotive
Case 2:19-cv-01311-WSS Document 1035 Filed 04/28/21 Page 2 of 9

work starting in the 1940s. (See ECF Nos. 1-1; 1-2). Mr. Gay was diagnosed with mesothelioma
in June 2019. (ECF No. 1-15, 4 165; ECF No. 675).

Mr. Gay was deposed over nine days—November 5—7, 11-13, 21-22, 25, 2019—and
identified various manufacturers, suppliers and users of asbestos products. Mr. Gay died on April
12, 2020. (ECF No. 1-15, J 165; ECF No. 675). His daughter, Allisa D. Gay, was named executor
of her father’s estate and filed an Amended Complaint on August 13, 2020. (ECF No. 692). Allisa
Gay was substituted as Plaintiff. (Ud).

I. Relevant Facts

Plaintiff alleges that Mr. Gay developed mesothelioma from exposure to Defendant’s
asbestos-containing pumps and compressors while working aboard the USS Blower and USS
Blackfin; at the SM-1 facility in Ft. Belvoir, Virginia; and at the Beaver Valley Power Station.
(ECF No. 936).

Plaintiff offered three pieces of evidence to establish that Mr. Gay encountered Gardner
pumps and compressors throughout his.career. The first was Plaintiffs research of the National
Archives tying Gardner pumps to the USS Blower and USS Blackfin. (ECF No. 944-5). The
research from the National Archives listed Gardner’s products allegedly incorporated into the two
submarines. (ECF No. 944-5). The second piece of evidence was Mr. Gay’s deposition recalling
Gardner at the SM-1 facility. (ECF No. 877-3). Mr. Gay was deposed over nine days and offered
testimony about Gardner on November 13, 2019. (ECF No. 877-3). Mr. Gay recalled Gardner
pumps and compressors generally but did not specifically recall working directly with those
products and did not remember working around someone else who was working with those
products. (Ud. at 1-6). In his deposition, Mr. Gay, when asked where he encountered Gardner

pumps, stated, “I believe that we had them at the SM-1.” Ud. at 3). When asked how the Gardner
Case 2:19-cv-01311-WSS Document 1035 Filed 04/28/21 Page 3 of 9

pumps were used or their specific application, Mr. Gay could not recall. (/d. at 4). The third piece
of evidence was the deposition of Mr. James Daugherty who testified in a different litigation about
his tenure at Beaver Valley Power Station. (ECF No. 944-8). Mr. Daugherty testified that he
began working at Beaver Valley in 1976 but did not start entering Beaver Valley Unit 1 until 197 8.
(id. at 2, 4, 7-8). Mr. Daugherty recalled seeing Gardner pumps in 1978. (/d. at 7).

III. Standard of Review

Summary judgment is warranted if the Court is satisfied that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law. Celotex
Corp. v. Cattrett, 477 U.S. 317, 322 (1986). A fact is material if it must be decided to resolve the
substantive claim or defense to which the motion is directed. In other words, there is a genuine
dispute of material fact “if the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The Court must
view the evidence presented in the light most favorable to the nonmoving party. Jd. at 255. It
refrains from making credibility determinations or weighing evidence. Jd. “Real questions about
credibility, gaps in the evidence, and doubts as to the sufficiency of the movant’s proof” will defeat
a motion for summary judgment. E/ v. Se. Pa. Transp. Auth., 479 F.3d 232, 238 (3d Cir. 2007).

IV. Applicable Law

A. Pennsylvania Law Applies

The parties agree that Pennsylvania substantive law applies although some of the alleged

exposures occurred on a U.S. Navy submarine. Under traditional admiralty choice of law rules, a
court may apply state law ifit does not conflict with federal admiralty law. See Calhoun v. Yamaha
Motor Corp., U.S.A.; 40 F.3d 622 Gd Cir. 1994); see also Floyd v. Lykes Bros. SS. Co., 844 F.2d

1044, 1046-47 (3d Cir. 1988) (courts may substitute state law with maritime law when maritime
Case 2:19-cv-01311-WSS Document 1035 Filed 04/28/21 Page 4 of 9

law is silent or a local matter is at issue but may not apply state law where it would conflict with
maritime law); Centennial Ins. Co. v. Lithotech Sales, LLC, 29 F. App’x. 835, 836 (3d Cir. 2002)
(maritime law displaces only inconsistent state law). For these reasons, the Court will apply
Pennsylvania law. See Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938); see also Guar. Trust Co.
v. York, 326 U.S. 99, 108 (1945).
B. Causation Standard

Before imposing liability on a defendant in a product liability action, Pennsylvania law
requires a plaintiff to show not only that the plaintiff was exposed to a defective product
manufactured or sold by the defendant but that the plaintiffs exposure was a substantial factor in
causing the plaintiff's injury. Richards v. Raymark Indus. Inc., 660 F. Supp. 599 (E.D. Pa. 1987);
Gregg v. V-J Auto Parts Co., 943 A.2d 216, 224-26 (Pa. 2007); accord Robertson v. Allied Signal
Inc., 914 F.2d 360, 375 (3rd Cir. 1990) (applying Pennsylvania law). The Pennsylvania Supreme
Court held in asbestos litigation that “it is appropriate for courts, at the summary judgment stage,
to make a reasoned assessment concerning whether, in the light of the evidence concerning
frequency, regularity, and proximity of a plaintiffs or decedent’s asserted exposure, a jury would
be entitled to make the necessary inference of a sufficient causal connection between defendant’s
product and the asserted injury.” Gregg, 943 A.2d at 226-27 (adopting the frequency, regularity
and proximity standard in asbestos cases). As a result, a plaintiff must prove he was exposed to
asbestos from a defendant’s product with sufficient frequency, regularity and proximity so that a
jury could make the necessary inference of an adequate causal connection between that product
and the asserted injury. Jd. at 227.

As for proximity, a plaintiff cannot merely show that the product was present at the

plaintiff's workplace; he must present evidence to establish that he inhaled asbestos fibers of the
Case 2:19-cv-01311-WSS Document 1035 Filed 04/28/21 Page 5 of9

specific product of a manufacturer. Kardos v. Armstrong Pumps, Inc., 222 A.3d 393, 399 (Pa.
Super. 2019); Gutteridge v. A.P. Green Services, Inc., 804 A.2d 643, 652 (Pa. Super. 2002), appeal
denied, 829 A.2d 1158 (2003).

V. ANALYSIS

Defendant moves for summary judgment arguing that it is not liable for injuries caused by
asbestos products for two reasons. First, Plaintiff failed to produce sufficient evidence to satisfy
her burden of showing that Mr. Gay was exposed to asbestos fibers of any product manufactured,
distributed or supplied by Gardner. Second, Plaintiff failed to produce sufficient evidence to
satisfy her burden of showing that Mr. Gay was exposed to asbestos fibers of any product
manufactured, distributed or supplied by Gardner on a regular, frequent or proximate basis.

“At the heart of an asbestos case is at least product identification—that is, a plaintiff cannot
triumph against a manufacturer unless he shows that the victim came across the manufacturer’s
product and that the product caused his injury.” Mehnert v. Agilent T wchs., Inc., No. CV 18-893,
2020 WL 1493542 (W.D. Pa. Mar. 27, 2020) (quoting Walker v. Blackmer Pump Co., 367 F. Supp.
3d 360, 372 (E.D. Pa. 2019)). Such an inquiry is “fact-intensive.” Id.

For Plaintiff to defeat Defendant’s Motion for Summary Judgment, Plaintiff must show not
only that Mr. Gay was exposed to asbestos-containing products with sufficient proximity,
regularity and frequency to cause his injuries but also that the asbestos products to which Plaintiff
claims exposure were manufactured, distributed or sold by Defendant. Eckenrod, 544 A.2d at 53;
see also Wilson v. A.P. Green Indus., 807 A.2d 922, 924 (Pa. Super. 2002) “Ideally, a plaintiff or
a witness will be able to directly testify that plaintiff breathed in asbestos fibers and that those

fivers came from defendant’s product.”). The Court has a “duty to prevent questions from going
Case 2:19-cv-01311-WSS Document 1035 Filed 04/28/21 Page 6 of 9

to the jury which would require it to reach a verdict based on conjecture, surmise, guess or
speculation.” Krauss v. Trane, 104 A.3d 556, 568 (Pa. Super. 2014) (citation omitted).

A. Plaintiff Failed to Identify Where Gardner’s Products Were Present at Mr. Gay’s
Worksites.

Plaintiff failed to supply evidence establishing that Mr. Gay worked around Defendant’s
products containing asbestos. Plaintiff cannot show that Mr. Gay was exposed to any of those
products. For example, Plaintiff provided a Naval Records Equipment List prepared by JRG
Asbestos Research. (See ECF No. 944-5). The document identified Gardner as one of five
manufacturer’s pumps aboard the USS Blackfin and USS Blower. (d.). But the document is
incomplete and does not reveal where the pumps were located, how they were used or even if they
contained asbestos. The Court holds that Plaintiffs reliance on the Naval Records Equipment List
does not prove that Mr. Gay was exposed to asbestos from Gardner’s pumps with the requisite
frequency, regularity and proximity.

Plaintiff also cited Mr. Daugherty’s deposition to try to establish that Defendant’s products
were present at the Beaver Valley Power Station while Mr. Gay worked there. (ECF No. 944-8).
Plaintiff conceded, though, that Mr. Daugherty started working at the power station after Mr. Gay
left. (ECF No. 944, p. 12). The Pennsylvania Superior Court in Sterling v. P&H Mining Equip.,
Inc., 113 A.3d 1277, 1282 (Pa. Super. 2015), held although other workers had testified about their
own exposures in their own cases, their testimony “did nothing to show that [the plaintiff] inhaled
dust” from the equipment at issue. Jd at 1282. The court found such testimony insufficient to
establish the “frequency, regularity, or proximity of [the plaintiff's] own alleged exposure.” Jd. at
1283. Showing that a product was present at a workplace does not establish that a plaintiff was

exposed to that product. See Eckenrod, 544 A.2d at 52 (“[A] plaintiff must establish more than
Case 2:19-cv-01311-WSS Document 1035 Filed 04/28/21 Page 7 of 9

the presence of asbestos in the workplace; he must prove that he worked in the vicinity of the
product’s use.”).

Gardner contends Plaintiff's use of the JRG Asbestos Research as violating the Federal
Rules of Evidence. Regardless if the research is admissible, it is insufficient. The research merely
shows that Gardner’s pumps were somehow incorporated into the USS Seawolf. It does not
describe how or where, and it does not establish that the pump from Gardner contained asbestos.
A “plaintiff must establish more than mere presence of asbestos in the workplace; he must prove
that he worked in a vicinity in which a specific manufacturer’s product was used.” Gutteridge,
804 A.2d at 652, The Court holds that Plaintiff's research cannot establish Gardner’s pump
contained asbestos and that Mr. Gay was exposed to it with sufficient frequency, regularity and
proximity.

As for Mr. Gay’s work at the SM-1 nuclear power station in Ft. Belvoir, Virginia, Mr. Gay
never identified Gardner’s pumps after naming several other manufacturers. (ECF No. 944-3,
p. 2). A “plaintiff must establish more than mere presence of asbestos in the workplace; he must
prove that he worked in a vicinity in which a specific manufacturer’s product was used.”
Gutteridge, 804 A.2d at 652. The Court holds that Plaintiffs proffered evidence cannot establish
Mr. Gay worked near asbestos-containing materials manufactured by Defendant.

B. Plaintiff Failed to Establish Mr. Gay Was Exposed to Gardner Pumps and
Compressors with Requisite Frequency, Regularity and Proximity.

Plaintiff has no record to show that Mr. Gay was exposed to. Gardner’s pumps and
compressors with the necessary frequency, regularity and proximity. The Pennsylvania Supreme
Court in Gregg v. V-J Auto Parts Co., 943 A.2d 216, 225 (Pa. 2007) adopted the reasoning of the
Seventh Circuit in Tragarz v. Keene Corp., 980 F.2d 411 (7th Cir. 1992). The Seventh Circuit

held that the frequency, regularity and proximity of exposure criteria do not establish a rigid
Case 2:19-cv-01311-WSS Document 1035 Filed 04/28/21 Page 8 of 9

standard with an absolute threshold necessary to support liability. Tragarz, 980 F.2d at 420.
Instead, a court should apply the criteria in an evaluative fashion to help distinguish cases in which
a plaintiff can proffer evidence showing a sufficient likelihood that the defendant’s product caused
the harm, from a case in which such likelihood is not present because of casual or minimal
exposure to the defendant’s product. Jd Plaintiff cites the testimony of James Daugherty to
establish that Gardner pumps were present at the Beaver Valley Power Station years after Mr. Gay
left the facility. (See ECF No. 947, pp. 10-11). That testimony does not establish that Mr. Gay
was exposed to a Gardner pump, let alone one that contained asbestos.

Plaintiff cited the deposition of Gardner corporate representative, John D. Kendall, which
showed that certain Gardner pumps may have incorporated asbestos-containing components.
(ECF No. 944-10). The testimony, though, provides no other specifics beyond generalizations that
Gardner created asbestos-containing products.

Defendant highlights that, ultimately, the record shows that Defendant may have supplied
some asbestos-containing products to certain locations that Mr. Gay worked during his career but
does not show if these products were ever used or installed, where they were used, if any
maintenance was performed on them or if Mr. Gay was present during this effort. (ECF No. 964,
p. 3). Defendant continues that the facts taken in a light most favorable to Plaintiff show no more
than the mere presence of Defendant’s product at Mr. Gay’s workplace. (/d.). The evidence goes
no further to show that Mr. Gay was exposed to asbestos from a Gardner product. (/d.).

The Court agrees that a factfinder could not find for Plaintiff without making several
inferential leaps. See Liberty Lobby, 477 U.S. at 248. Plaintiff does not provide facts to establish

that Mr. Gay worked with or around an asbestos-containing product of Gardner. For these reasons,
Case 2:19-cv-01311-WSS Document 1035 Filed 04/28/21 Page 9 of 9

the Court finds Plaintiff failed to proffer enough evidence to show Air & Liquid’s pumps were a
substantial factor in Mr. Gay’s mesothelioma.
VI. Conclusion
The Court finds that a genuine issue of material fact does not exist in this case. As a result,

Defendant’s Motion for Summary Judgment is granted. Orders of Court will follow.

BY THE COURT:

f
i ry
DLA & SALTS
WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

4.36.2
Dated
